Supplement to the Final Report of the Special Master received and ordered filed. Exceptions to this Report, with supporting briefs, are to be included in the Exceptions referenced in the order of January 15, 1993 [ante, p. 1074]. Such Exceptions must be received by the Clerk and served upon opposing counsel on or before 3 p.m., Monday, March 15, 1993. Reply briefs, if any, are to be included in the reply briefs referenced in the order of January 15, 1993. Such reply briefs are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, April 7, 1993. This Court’s Rule 29 does not apply. The case is set for oral argument during the session beginning April 19, 1993.
Justice Souter took no part in the consideration or decision of this order.
[For earlier order herein, see, e. g., ante, p. 1074.]